DETAILED ACTION
This office action is in response to communication filed on 12 July 2022.

Claims 1 – 3, 5 – 13, and 15 – 24 are presented for examination.

The following is a FINAL office action upon examination of application number 17/028680  Claims 1 – 3, 5 – 13, and 15 – 24 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 12 July 2022, Applicant amended claims 1, 7 – 9, 11, 13, 17 – 19, and 21.  Applicant cancelled claims 4 and 14 and added claims 23 and 24.

Amendments to claims 1, 7 – 9, 11, 13, 17 – 19, and 21 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 3, 5 – 13, and 15 – 24 are maintained.

Amendments to claims 11 and 21 are sufficient to overcome the 35 USC § 112 rejection.  Therefore, the 35 USC § 112 rejection of claims 11 and 21 is withdrawn.  


Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 USC 101 rejection, Applicant argues that claims now recite a practical application of the judicial exception of abstract ideas.  Examiner respectfully disagrees.  While Applicant may be utilizing this survey in an extremely large organization, those surveying techniques can still feasibly be completed by hand and by person to person distribution or verbal submission.  These perceived improvements to Applicant’s claimed invention are to the business method of surveying and human resources, not an improvement to a technological process or technology.  The claimed technology of a nondescript processor and memory and webpage is not improved upon, nor are these necessary to enable the functional steps of the claimed method and system.  Again, Applicant may feel that their method is unconventional, it is not an unconventional use of technology claimed.  Rather, the webpage, processor, and memory are used in an entirely routine, conventional, and well-known manner, as well as being mere tools to apply technology to an otherwise completely abstract process of surveying.


Drawings
The drawings remain objected to because Figures 5 – 11 are in grayscale and not black and white.  Therefore, Examiner cannot distinguish between individual lines and typed characters, and these drawings appear blurry as a result.  Examiner appreciates Applicant re-sending drawings, but requests Applicant send again with only black and white, no grayscale drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Example screenshot of what Examiner sees from newly submitted drawings for Applicant’s understanding:

    PNG
    media_image1.png
    673
    565
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3, 5 – 13, and 15 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite transmitting a first survey to a primary respondent, enabling projects of the primary respondent and responsibilities to be provided as answers to the survey, generating a summary page that prioritizes projects of the primary respondent and shows hierarchical relationship between respondent and people reporting to respondent about projects, receiving responses to the first survey from the primary respondent, transmitting a subsequent survey to secondary respondents, the subsequent survey including answers provided in the first survey, enabling an amount of time each respondent spends on projects and involvement of secondary respondents has in projects to be provided as responses to the subsequent survey, and receiving responses to the subsequent survey from the secondary respondents wherein the primary respondent has managerial or supervisory duties over the secondary respondent for projects. Dependent claims further limit the abstract ideas of independent claims including defining the primary and secondary respondents and the what the surveys identify.  This describes a management of personal behavior or interactions between people, because of the observation, data gathering, and interaction of sending questions and receiving answers is interaction between people and managing responses to subsequent respondents.  This is a sub-category in certain methods of organizing human activity, which is defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019. This judicial exception is not integrated into a practical application because the abstract idea is implemented using generic technology including a processor, memory, and web page. These technologies are claimed in such a way that is a mere application of computing technology to an otherwise abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of a processor and memory to perform the implementation of processing surveys between people is not a practical application of an abstract idea, but rather a mere application of computer technology to an otherwise abstract concept. These mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. Additionally, the method claims do not claim any technology at all, which gives credence to the claimed functionality not requiring technology to function at all. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception. Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components. Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3683